Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I/ Species II in the reply filed on November 30, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical 
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 1, 5, 7-9 and 14 are objected to because of the following informalities:  
Regarding Claim 1, line 5 states that the catalyst is in form of “nanoparticulate” wherein the term should be plural.  Appropriate correction is required.
Regarding claims 5 and 7-9, the claims refer to “the nickel specie” however claim 1 is to the nickel species being NiAl2O4 with Ni, NiO or combinations of Ni and NiO which is plural and there should be species.
Appropriate correction is required.
Regarding Claim 14, the instant claim recites two identical sizes of “20 nm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the catalyst" in line 5 and “the bulk” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The term "main" in claim 1 is a relative term which renders the claim indefinite.  The term "main" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Paragraph [0096] of the published application was consulted with the paragraph stating that NiAl2O4 comprises at least 50 wt% of the nickel species which will be utilized to define “main”.
Claim 2 recites the limitation "the catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation at least 70 m2/g, and the claim also recites at least 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180 or 190 m2/g which is the narrower statement of the range/limitation.  A range of at least 70 m2/g will be examined.  The claim(s) are 
Claim 4 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as it is unknown as to the meaning of “in the catalyst”.  Does this mean within the bulk of the alumina or in the catalyst as a whole as in “based upon the total weight of the catalyst composition”.  Either will examined.
Additionally, it is unknown as to what basis the weight percentage limitation is being determined, is it based upon the weight of alumina or the weight of the total catalyst composition.  Either will be examined.
Claim 6 recites the limitation "the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as it is unknown as to the meaning of “in the catalyst”.  Does this mean within the bulk of the alumina or in the catalyst as a whole as in “based upon the total weight of the catalyst composition”.  Either will examined.  Additionally, it is unknown as to how this claim differs from claim 5 and should the instant claim depend from claim 5 to provide further limiting.
Additionally, it is unknown as to what basis the weight percentage limitation is being determined, is it based upon the weight of alumina or the weight of the total catalyst composition.  Either will be examined.

Regarding Claim 7, the instant claim is indefinite as it is unknown as to what basis the weight percentage limitation is being determined, is it based upon the weight of alumina or the weight of the total catalyst composition.  Either will be examined.
Regarding Claim 8, the instant claim is indefinite as it is unknown as to what basis the weight percentage limitation is being determined, is it based upon the weight of alumina or the weight of the total catalyst composition.  Either will be examined.
Regarding Claim 9, the instant claim is indefinite as it is unknown as to what basis the weight percentage limitation is being determined, is it based upon the weight of alumina or the weight of the total catalyst composition.  Either will be examined.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent claim 9 recites the broad recitation at least 6 wt%, and the claim also recites at least 7 wt%, 8 wt%, 9wt%, 10 wt%, 11 wt%, 12 wt%, 13 wt%, 14 wt%, or 15 wt% which is the narrower statement of the range/limitation.  A range of at least 6 wt% will be examined.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation at least 50 wt%, and the claim also recites at least 60 wt%, 70 wt%, 80 wt%, or at least 90 wt% which is the narrower statement of the range/limitation.  A range of at least 50 wt % will be examined. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 11, it is unknown as to the difference between the instant claim and claim 10 and as to whether the instant claim was intended to depend from claim 10.
Claim 12 recites the limitation "in the bulk of the catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 is only to the bulk of the alumina.
Claim 13 recites the limitation "in the bulk of the catalyst" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 only is to the bulk of the alumina.  Additionally, is this “catalyst” intended to be the “catalyst composition” of claim 1?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation about 80 wt%, and the claim also recites about 85 wt%, about 90 wt%, or about 95 wt%,  which is the narrower statement of the range/limitation.  A range from about 80 wt% to about 95 wt% will be examined.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation "the size of NiO particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation about 20 nm, and the claim also recites about 15 nm, about 16 nm, about 17 nm, about 18 nm, about 19 nm which is the narrower statement of the range/limitation.  A range of from about 15 nm to about 20 nm will be examined. The 
Claim 15 recites the limitation "the size of NiO particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no NiO particles in claim 1.
Claim 16 recites the limitation "the size of NiO particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no NiO particles in claim 1.  Additionally, it is unknown of the difference between the instant claim and claims 14 and 15 wherein the instant claims perhaps should depend from claim 16.
Claim 17 recites the limitation "the size of NiAl2O4 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no NiAl2O4 particles in claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation about 15 nm, and the claim also recites about 10 nm, about 11 nm, about 12 nm, about 13 nm or about 14 nm which is the narrower statement of the range/limitation.  A range from about 10 nm to about 15 nm will be examined. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
Claim 18 recites the limitation "the size of NiAl2O4 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no NiAl2O4 particles in claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation about 12 nm, and the claim also recites about 11 nm which is the narrower statement of the range/limitation.  Either 11 nm or 12 nm will be examined. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation "the size of NiAl2O4 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no NiAl2O4 particles in claim 1.  
Claim 20 recites the limitation "the size of Al2O3 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no Al2O3 particles in claim 1.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 20 recites the broad recitation about 25 nm, and the claim also recites about 18 nm, about 19 nm, about 20 nm, about 21 nm, about 22 nm, about 23 nm or about 24 nm which is the narrower statement of the range/limitation.  A range of about 18 nm to about 25 nm will be examined. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 21 recites the limitation "the size of Al2O3 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no Al2O3 particles in claim 1. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation about 22 nm, and the claim also recites about 21 nm which is the narrower statement of the range/limitation.  Either 21 nm or 22 nm will be examined. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 22 recites the limitation "the size of Al2O3 particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are no Al2O3 particles in claim 1.  
Regarding Claim 40, the instant claim is to dry reforming of methane to hydrogen and/or synthesis gas however the steps of contacting the methane with a catalyst do not produce any products and therefore the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant clam is to the NiAl2O4 particles being present at least 50 wt% wherein claim 1 from which this claim depends is to the NiAl2O4 species being the “main form” of the nickel species.  Paragraph [0096] establishes the lower range of its presence at least 50 wt% and therefore meets the definition of “main” and is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-22 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0307352) hereafter Kumar and further in view of Shang et al. (NPL, Applied Catalysis B: Environmental, V201, pp 302-309, 2017) hereafter Shang.
	Considering Claims 1 and 40, Kumar discloses a nickel catalyst supported on a mixed oxide support for converting carbon dioxide and methane to carbon monoxide and hydrogen [0002] known by the ordinary skilled artisan as “dry reforming” [0026] at a temperature [0028] wherein the support is nano-sized [0076 and 0086-0088] and comprises alumina [0064] and NiAl2O4 [0040] and [0077] with the presence of NiO [0079 and Table 3] and Ni [0076, 0078 and 0085] wherein the nickel is present in the micro-channels and pores of the support [0079 and 0085] and therefore it would have been obvious to one of ordinary skill in the art that the nickel species was contained within the bulk of the support [0084].  As a portion of the nickel combines with the alumina to form NiAl2O4 spinel which can then be wet impregnated with NiO [0075].  Kumar also discloses that no Ni or NiO remain after heat treatment of the support [0077].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the NiAl2O4 spinel was the main nickel species and therefore the nickel species would have a higher concentration on the surface when combined with the nickel species impregnated on the support.
	Kumar does not specifically discuss the relative amount of the nickel species after heat treatment of the support.
	Shang discloses a method wherein alumina is impregnated with a nickel solution and heat treated to form mainly the NiAl2O4 spinel with little Ni and NiO (Page 306).
2O4 spinel of Kumar would likewise produce a support with little Ni and NiO as taught by Shang.
	Considering Claims 2-4, the significance of Kumar and Shang as applied to claim 1 is explained above.
	Kumar discloses that the catalyst has a high surface area of up to 200 m2/g [0079] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 5 and 6, the significance of Kumar and Shang as applied to claim 1 is explained above.
	Kumar discloses a typical formulation for the spinel wherein nickel is present at about 10 wt% [0074] which touches the instantly claimed range and is represented as the amount of nickel “in” the catalyst wherein in is interpreted as within the bulk.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges through routine experimentation utilizing the quantity of Kumar as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 7 - 9, the significance of Kumar and Shang as applied to claim 1 is explained above.
The instant claims have been previously rejected as explained above.
	Kumar discloses that the total nickel present in the catalyst could range up to 15 wt% [0084] and Table 3.  As Kumar discloses that nickel could be present at up to about 10 wt % as discussed above, this would leave about 5 wt% of nickel on the surface.  Applicant utilizes “about” in the instant claims and defines “about” as being ± 15% [0066] which places the lower limit at essentially 5 wt % thereby touching the range as generally disclosed by Kumar which would represent the amount of nickel species present on the surface of the support.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation utilizing the nickel quantities of Kumar as a guide.  Additionally it would not be expected that the catalyst of Kumar would perform differently from the instant catalyst due to any minor differences in nickel content.
	Considering Claims 10 and 11, the significance of Kumar and Shang as applied to claim 1 is explained above.
The instant claims have been previously rejected as explained above.
	Kumar discloses that the total nickel present in the catalyst could range up to 15 wt% [0084] and Table 3 with essentially no Ni and NiO detected [0086].  As Kumar discloses that nickel could be present at up to about 10 wt % in the support as discussed above, this would leave about 5 wt% of nickel on the surface this would result in the NiAl2O4 spinel accounting for about 66 % which falls within the instantly claimed range.  

 Considering Claims 12 and 13, the significance of Kumar and Shang as applied to claim 1 is explained above.
The instant claims have been previously rejected as explained above.
	Kumar discloses that the total nickel present in the catalyst could range up to 15 wt% [0084] and Table 3 with essentially no Ni and NiO detected in the support [0086] which would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to be close to but not quite 100 %.  Applicant utilizes “about” in the instant claims and defines “about” as being ± 15% [0066] which would encompass the amount disclosed by Kumar.  
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 14 - 16, the significance of Kumar and Shang as applied to claim 1 is explained above.
The instant claims have been previously rejected as explained above.
	Kumar discloses the use of at least one catalytic metal such as nickel (NiO) wherein the particle size ranges from about 5nm to about 50 nm Table 3, [0019] and [0023] thereby encompassing the instantly claimed range.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 17 - 19, the significance of Kumar and Shang as applied to claim 1 is explained above.
The instant claims have been previously rejected as explained above.
	Kumar discloses the particle size of the NiAl2O4 spinel at about 8.0 nm [0086].  Applicant utilizes “about” in the instant claims and defines “about” as being ± 15% [0066] which essentially touches the range disclosed by Kumar therefore a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Considering Claims 20 - 22, the significance of Kumar and Shang as applied to claim 1 is explained above.
	Kumar discloses that the finished support comprising alumina [0017 and 0021] has a particle size of from about 5 nm to about 100 nm [0024] which encompasses the instantly claimed range.
	Although Kumar does not specifically disclose the size of the alumina, Kumar does disclose a support comprising alumina which falls within the instantly claimed range therefore it would have been obvious to one of ordinary skill in the art before the 
Considering Claims 41 - 42, the significance of Kumar and Shang as applied to claim 1 is explained above.
	Kumar discloses that the dry reforming is conducted at a temperature of about 650° to about 950°C [0026 and 0027] thereby falling within or overlapping the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 43, the significance of Kumar and Shang as applied to claim 1 is explained above.
	Kumar discloses the use of a 1:1 ratio of methane and carbon dioxide [0067].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Conclusion
Claims 1-22 and 40-43 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732